THORNTON, J.
In this case a nonsuit was granted on the ground that the action was barred by the statute of limitations. The action was brought for embezzling and unlawfully alienating and converting certain personal property belonging to *182the estate of a deceased person. We have examined the pleadings in the cause and testimony in the bill of exceptions, and are unable to ascertain when the embezzling or unlawful alienation or conversion occurred. It is impossible, then, to determine when the statute of limitations commenced running. In this state of the case we cannot say that the action was barred by the statute when it was commenced, and the judgment is reversed and cause remanded.
We concur: Myriek, J.; Sharpstein, J.